DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 and 17-19 are under examination. 
Response to Amendment
Applicant’s amendments have overcome the Drawing Objection, Specification Objection, 112(b) rejections, 112(d) rejection, and 102 rejections of record. 
An updated search was performed, and new 103 rejections are made herein. 
Response to Arguments
Applicant argues, see Remarks dated 03/26/2021, that the present claim amendments overcome the 102 rejections of record. Examiner agrees, and new rejections are made herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 1–8 and 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art “AAPA” (Fig. 1 of the instant application and corresponding Specification paragraphs from PGPub US 2019/0259504 A1) in view of JP396 (JPS59-1953961). 

Regarding claim 1, AAPA teaches a pressure vessel (100; “a conventional pressure vessel 100,” ¶ 4) comprising  	a pressure vessel body (102) having a rectangular cross-sectional shape and formed to extend in a longitudinal direction,  	wherein the pressure vessel body includes  		a first flow channel (channel through which A flows rightwards) which is formed in the longitudinal direction of the pressure vessel body and through which a first fluid (A) is capable of flowing,  		a second flow channel (channel through which B flows leftwards) which is formed in the longitudinal direction of the pressure vessel body and through which a second fluid (B) is capable of flowing,  		a first-fluid inlet-outlet port (“a first-fluid port,” ¶ 5) which is provided in one longitudinal end surface (left end) of the pressure vessel body and connects with the first flow channel and through which the first fluid (A) is capable of flowing in or out,  		a second-fluid inlet-outlet port (“a second-fluid port,” ¶ 5) which is provided in another longitudinal end surface (right end) of the pressure vessel body and connects with the second flow channel and through which the second fluid (B) is capable of flowing in or out, and 		an opening portion (internal opening at the right of body 102) which is formed by opening a portion of the one longitudinal end surface (right end) of the pressure vessel body (102) and connects with the second flow channel (channel through which B flows leftwards). 
AAPA does not teach a closing member which is inserted and fitted into the opening portion to close the opening portion in a demountable manner. 
JP396 does teach this. JP396 is in the same art area of heat exchangers and teaches (Fig. 5) a heat exchanger with a fluid inlet-outlet port (6) that connects with a flow channel (e.g., see fluid entrance 16, Fig. 4) and through which a fluid is capable of flowing in or out, an opening portion (interior of 6) which connects with the flow channel, and a closing member (1) which is inserted and fitted into the opening portion (interior of 6) to close the opening portion in a demountable manner (“a closing plug can be demounted easily,” top of 3rd page under [The object of a device]). 
A purpose for this teaching is, as described by JP396 (2nd page under [The technological background and its problem of a device]), to provide a plug that, unlike those of the prior art, was easy to remove when it was time to replace or repair the heat exchanger. See also the top of the 3rd page, where the inventive plug is described in that it can be “demounted easily.”                                                                                         
The combination of the closing member of JP396 with the pressure vessel of AAPA would have produced a pressure vessel that had a flow channel with a plug in it, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of AAPA, a person of ordinary skill would have predicted that combining JP396’s closing member with AAPA's pressure vessel would have produced Applicant's claimed invention of a pressure vessel with a flow channel having a plug in it. The skilled person’s motivation for the combination would have been the expectation nd page under [The technological background and its problem of a device]), to provide a plug that, unlike those of the prior art, was easy to remove when it was time to replace or repair the heat exchanger. See also the top of the 3rd page, where the inventive plug is described in that it can be “demounted easily.”                                                                                   Accordingly, claim 1 is rejected as obvious over AAPA in view of JP396. 
Regarding claim 2, the above-described combination of AAPA with JP396 teaches all the elements of the parent claim, and AAPA additionally teaches a first lid member (104) which is provided at the one longitudinal end surface side of the pressure vessel body and is openable and closable (e.g., via the flange directly adjacent to the lid 104), and 	a second lid member which is provided at the another longitudinal end surface of the pressure vessel body and is unopenable without having an opening and closing structure (without an opening and closing structure such as the flange, then lid 106 is unopenable). In other words, lid 106 cannot open without its adjacent flange.

Regarding claim 3, the above-described combination of AAPA with JP396 teaches all the elements of the parent claim, and JP396 additionally teaches wherein the opening portion includes a positioning member (17) which positions the closing member (1). The skilled artisan would have been motivated to utilize the positioning member of JP396 within the device of above-combined AAPA with JP396 in order to provide a mechanism for easily install and uninstall the closing member 1 as needed for maintenance operations. 

Regarding claim 4, the above-described combination of AAPA with JP396 teaches all the elements of the parent claim, and JP396 additionally teaches wherein the opening portion includes a positioning member (17) which positions the closing member (1). The skilled artisan would have been motivated to utilize the positioning member of JP396 within the device of above-combined AAPA with JP396 in order to provide a mechanism for easily install and uninstall the closing member 1 as needed for maintenance operations.
Regarding claim 5, the above-described combination of AAPA with JP396 teaches all the elements of the parent claim, and JP396 additionally teaches wherein the closing member (1) is fixedly mounted in a demountable manner (via drive 17; “a closing plug can be demounted easily,” top of 3rd page under [The object of a device]). The skilled artisan would have been motivated to utilize the positioning member of JP396 within the device of above-combined AAPA with JP396 in order to provide a mechanism for easily install and uninstall the closing member 1 as needed for maintenance operations.

Regarding claim 6, the above-described combination of AAPA with JP396 teaches all the elements of the parent claim, and JP396 additionally teaches wherein the closing member (1) is fixedly mounted in a demountable manner (via drive 17; “a closing plug can be demounted easily,” top of 3rd page under [The object of a device]). The skilled artisan would have been motivated to utilize the positioning member of JP396 within the device of above-combined AAPA with JP396 in order to provide a 
Regarding claim 7, the above-described combination of AAPA with JP396 teaches all the elements of the parent claim, and JP396 additionally teaches wherein the closing member (1) is fixedly mounted in a demountable manner (via drive 17; “a closing plug can be demounted easily,” top of 3rd page under [The object of a device]). The skilled artisan would have been motivated to utilize the positioning member of JP396 within the device of above-combined AAPA with JP396 in order to provide a mechanism for easily install and uninstall the closing member 1 as needed for maintenance operations.

Regarding claim 8, the above-described combination of AAPA with JP396 teaches all the elements of the parent claim, and JP396 additionally teaches wherein the closing member (1) is fixedly mounted in a demountable manner (via drive 17; “a closing plug can be demounted easily,” top of 3rd page under [The object of a device]). The skilled artisan would have been motivated to utilize the positioning member of JP396 within the device of above-combined AAPA with JP396 in order to provide a mechanism for easily install and uninstall the closing member 1 as needed for maintenance operations.
Regarding claim 17, the above-described combination of AAPA with JP396 teaches all the elements of the parent claim, and AAPA additionally teaches wherein an (“catalyst members and fins,” ¶ 5) is provided in the second flow channel.
Regarding claim 18, the above-described combination of AAPA with JP396 teaches all the elements of the parent claim, and AAPA additionally teaches wherein an in-channel component (“catalyst members and fins,” ¶ 5) is provided in the second flow channel.
Regarding claim 19, the above-described combination of AAPA with JP396 teaches all the elements of the parent claim, and this combination additionally teaches an in-channel component (AAPA, “catalyst members and fins,” ¶ 5) is provided in the second flow channel, and the second flow channel is formed such that the in-channel component is insertable from the second-fluid inlet-outlet port to the opening portion (the catalyst members and fins can be inserted and removed for replacement purposes through the flow channel for the second fluid B: “Then, for inspection of the flow channel for the first fluid A and the flow channel for the second fluid B, replacement of in-channel components such as catalyst members and fins provided in the flow channels, and so on, the lid members 104 and 106 each need to be provided with an opening and closing structure such as a flange,” ¶ 5). 
Claims 9–12 are rejected under 35 U.S.C. 103 as being unpatentable over above-combined AAPA and JP396 in further view of “JP960” (JP 2015-140960 A)2.
Regarding claims 9–12, the above-described combination of AAPA and JP396 teaches all the elements of the parent claim. Additionally, JP396 teaches that the closing member (1) is fixedly mounted in a demountable manner (via drive 17; “a closing plug can be demounted easily,” top of 3rd page under [The object of a device]). The skilled artisan would have been motivated to utilize the positioning member of JP396 within the device of above-combined AAPA with JP396 in order to provide a mechanism for easily install and uninstall the closing member 1 as needed for maintenance operations.
JP396 does not explicitly suggest that the mounting is performed via an inorganic adhesive. 
JP960 does teach this. 
JP960 is in the same area of heat exchangers (abstract) and teaches such a heat exchanger with an adhesive material (“powder of silicon may be applied as an adhesive,” ¶ 35) to seal said heat exchanger. A purpose for this teaching is, as described by JP960 (¶ 30), that such ceramic materials were known for “providing heat resistance and corrosion resistance.” 
The combination of the ceramic adhesive of JP960 with the pressure vessel of above-combined AAPA with JP396 would have produced a pressure vessel with a plug utilizing a ceramic adhesive, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of above-combined AAPA with JP396, a person of ordinary skill would have predicted that combining JP960’s adhesive with above-combined AAPA . The skilled person’s motivation for the combination would have been the expectation of, as described by JP960 (¶ 30), that such ceramic materials were known for “providing heat resistance and corrosion resistance.” 
Accordingly, claims 9–12 are rejected as obvious over AAPA in view of JP960. 
Claims 13–14 are rejected under 35 U.S.C. 103 as being unpatentable over above-combined AAPA with JP396 in view of Agace (US 2015/0060705).
Regarding claims 13–14, above-combined AAPA with JP396 teaches all the elements of the parent claim. Additionally, AAPA teaches the pressure vessel body (102), and JP396 teaches the closing member (1), and these components were combined above in response to claim 1. 
This combination does not explicitly state that the closing member and pressure vessel body can be made from the same material. 
However, it is extremely well-known in the art to have a pressure vessel body and its closing member made from the same material, as evidenced by Agace.
Agace is also in the art area of pressure vessels and teaches a pressure vessel body (201) with a demountable closing member (202) that can be formed from the same material of steel: “The pressure vessel body 201 and the removable pressure vessel lid 202 can be formed of materials, such as steel,” ¶ 39. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize steel for both the pressure vessel and closing member materials, since it has been held to be within the general skill of a worker in the art to . In this case, steel is extremely well-known in the art (and in many other arts) for being exceptionally corrosion-resistant, making it an excellent material choice for a component intended to hold fluids, as AAPA’s pressure vessel 100 is.
Accordingly, claims 13–14 are rejected as being obvious over AAPA and JP396 in view of Agace. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the 16-page Foreign Reference in the file 05/07/2019.
        2 See the 17-page Foreign Reference “JP960” in the file 12/29/2020.